Citation Nr: 1106796	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-36 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to March 
1970.  

This matter is before the Board of Veterans' Appeals (Board) from 
a May 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran participated in a Travel Board hearing at the RO 
before the undersigned in March 2010.  A transcript is of record 
and has been reviewed.  

During the hearing, the Veteran submitted additional VA medical 
center (VAMC) treatment records, along with a waiver of initial 
RO consideration of that evidence.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2010).   

In his original claim, the Veteran sought entitlement to service 
connection for PTSD.  However, the Board notes that the medical 
evidence in this case shows not only diagnoses of PTSD, but also 
diagnoses of bipolar disorder, depression not otherwise specified 
(NOS), dysthymia and anxiety disorder NOS.  Therefore, the 
Veteran's claim should not have been limited to the specific 
diagnosis of a mental disorder that he had written on his 
application because, although a claimant for disability 
compensation who has no special medical expertise may testify as 
to the symptoms he can observe, he generally is not competent to 
provide a diagnosis that requires the application of medical 
expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  The RO should construe a claim based on the reasonable 
expectation of the non-expert claimant and the evidence developed 
in processing that claim.  Clemons, 23 Vet. App. at 5.  Given the 
various diagnoses shown by the evidence in this case, the Board 
has recharacterized the issue on appeal more broadly as one for 
service connection for an acquired psychiatric disorder, to 
include PTSD, as indicated on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that a remand of the Veteran's claim is necessary 
before further adjudication.  

The Veteran asserts that his PTSD is due to combat-related 
stressors during his two tours of duty in the Republic of 
Vietnam.  During a VA examination in December 2007, he stated 
that he was wounded three times during his second tour.  On one 
occasion, he was wounded when a booby trap exploded; the 
explosion killed his radioman, who had been standing nearby.  He 
expressed guilt over ordering one of the soldiers in his platoon 
to shoot a Vietnamese "pay chief" in the knee when she was 
running with currency to pay the Viet Cong.  

Service personnel records show that the Veteran is in receipt of 
the Vietnam Service Medal with three stars, the Vietnam Campaign 
Medal with device, Purple Heart Medals and the Combat Action 
Ribbon, among others.  Service treatment records confirm that he 
was wounded by enemy action in the Republic of Vietnam.    

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the disorder; (2) credible supporting 
evidence that the claimed in-service stressor occurred; and (3) a 
link established by medical evidence between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD 
diagnosis must be made in accordance with the criteria for the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  
38 C.F.R. § 4.125(a).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a Veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence, and no further development or 
corroborative evidence is required, provided that such testimony 
is found to be consistent with the circumstances, conditions or 
hardships of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f)(1).  

In this case, the Board finds the Veteran's stressor reports 
consistent with the places, types, and circumstances of his 
service.  See 38 U.S.C.A. § 1154(a).  Therefore, the Veteran's 
lay testimony alone is sufficient to establish the occurrence of 
the claimed in-service stressors in this instance.  The post-
service medical evidence shows that the Veteran has been 
diagnosed with PTSD.  However, the VA examiner who conducted the 
December 2007 PTSD examination did not diagnose the Veteran with 
PTSD; depression, NOS, was diagnosed.  There is no nexus opinion 
as to whether any diagnosed psychiatric disorder is related to 
the Veteran's service.  Further, while the VA examiner did not 
find PTSD, this disorder was diagnosed in his VA outpatient 
treatment records.  The Board finds that this inconsistency in 
diagnosis must be reconciled and, if PTSD is confirmed, an 
opinion must be rendered regarding the relationship between the 
PTSD and his verified in-service combat stressor.  Therefore, 
another VA examination is necessary in order to decide the 
Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric 
examination to determine his correct 
diagnosis(es).  All necessary studies or 
tests, including appropriate psychological 
testing and evaluation, are to be 
accomplished.  The claims file must be 
provided to the examiner to review in 
conjunction with the examination, and 
such review must be noted in the 
examination report.  The Board directs the 
examiner's attention to the diagnoses of PTSD 
and other acquired psychiatric disorders in 
the record.   

The examiner is requested to offer an opinion 
as to whether it is at least as likely as not 
(i.e., probably of 50 percent or greater) 
that the Veteran has an acquired psychiatric 
disorder, to include PTSD, that was caused or 
aggravated by his service, including his 
credible reports of combat-related stressors.  

The examiner must support this opinion with a 
detailed rationale.  

2.   The Veteran must be advised of the 
importance of reporting to the above-
scheduled VA examination and of the possible 
adverse consequences, to include the denial 
of his claim, of failing to so report.  See 
38 C.F.R. § 3.655 (2010).

3.  Thereafter, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


